MEMORANDUM **
Luis Felipe Casas-Castrillon, no longer in state custody, brought a 28 U.S.C. § 2254 habeas corpus petition challenging his 1996 state burglary conviction. He argues that the district court failed to construe his petition as a petition for a writ of error coram nobis.
Coram nobis relief is not available in federal court to attack a state court conviction. See, e.g., Madigan v. Wells, 224 F.2d 577, 578 n. 2 (9th Cir.1955), cert. denied, 351 U.S. 911, 76 S.Ct. 700, 100 L.Ed. 1446 (1956); see also Finkelstein v. Spitzer, 455 F.3d 131, 134 (2d Cir.2006). Had the district court construed Casas-Castrillon’s habeas petition as a petition for a writ of error coram nobis, it would have had to deny the petition.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.